DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1, 3-7, and 9-12 are pending and are examined, claims 2 and 8 are cancelled, and claims 13-19 are withdrawn and are not examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  “at same time” should be corrected to “at the same time”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931).

Regarding Claim 1, Bernard teaches a fluid sensory device for characterizing an analyte based on a model ([0112] An exemplary version of the physical entity 16 is shown in FIG. 6; regarding the analyte, [0067] such as liquid emitters, for instance, noxious liquid emitters, fragrant liquid emitters, etc., [0068]  include thermal emissions such as gas based thermal emissions, liquid based thermal emissions, or solid based thermal emissions, etc., [0075] components of natural and/or built environments can include animals, vegetation, microorganisms, rocks, soil, atmosphere, bodies of water, [0076] chemical constituent), said fluid sensory device comprising: -
a qas sensor for sensing a qas phase of said analyte (a gas sensor 66o) and 
a separate liquid sensor for sensing a liquid phase of said analyte at same time (a liquid sensor 66p, the limitation “at same time” does not limit this limitation. “When the sensing is done” is not limited by the structures a gas sensor and a separate liquid sensor.), said gas sensor and said liquid sensor generating a fluid sensing signal ([0253] The implementation of the system S100 is also provided using a signal-bearing medium S102 bearing one or more instructions for receiving a selection of one or more first physical entities); 

wherein said controller is further configured to generate a first dataset representative of the fluid sensing signal ([0062] Data regarding the one or more physical attributes 17 of the one or more physical entities 16 generally is sent from one or more sensors and/or one or more other data collectors to be received by the one or more status systems 24, [0086] The one or more outputs 44 can have one or more audio outputs 44a, text outputs 44b,) and 
a communication interface configured to send to a remote processing device said second dataset representative of the fluid sensing signal; and to obtain said model from a remote processing capability ([0064] The one or more assessment systems 12 can 
Bernard is silent to said first dataset further comprises a label comprising a timestamp or a serial number characterizing the fluid sensing signal, and wherein said controller is further configured to combine said first dataset is by reference to said label, with a second dataset comprising context data collected at the same time as the first data set, said context data characterizing the fluid sensing signal and comprising at least one of a text, a sound and an image said controller being further configured to us
Murthy teaches in the related art of a communication interface and a gas sensor ([0149] The OLP 100 is intentionally designed to function as a single chip olfactory processor for capturing odors and producing a data stream suited to computing and electronic apparatuses. The user is capable of using a variety of types of gas sensors to capture odors.). [0030] The PC 10 further includes a sensor controller device 50. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller in the device of Bernard, to generate the first dataset further comprising a label such as a  timestamp or a serial number characterizing the fluid sensing signal, and wherein said controller is further configured to combine said first dataset is by reference to said label, with a second dataset comprising context data collected at the same time as the first data set, said context data characterizing the fluid sensing signal and comprising at least one of a text, a sound and an image said controller being further configured to us

Regarding Claim 12, Bernard teaches the fluid sensory device of claim 1, further comprising an additional sensor selected in a group comprising temperature sensors ([0112]; [0162] for example, one or more of the temperature sensors 66u of the one or more first physical entities of FIG. 6), flow sensors and hygrometry sensors, an output of the additional sensor being transmitted to the processing capability.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931), and further in view of Chua (WO 2005/095924).

Regarding Claims 3 and 4, modified Bernard teaches the fluid sensory device of claim 2 and [0163] An exemplary implementation may include the sensor receiving module 32e of FIG. 4A configured to direct receiving from one of more sensors each separated from any of the one or more first physical entities (for example, one or more of the gas sensors 660. 
Modified Bernard is silent to wherein the gas sensor includes a single semiconducting metal-oxide element and wherein the gas sensor comprises one of an array and a stack of a plurality of semiconducting metal-oxide elements.  
Chua teaches in the related art of a gas sensor and gas barrier properties found in biological sample packages in [0005] and target gas in [0010].  [0037] Suitable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a single semiconducting metal-oxide element or one of an array and a stack of a plurality of semiconducting metal-oxide elements, as taught by Chua, to the gas sensor, as taught by modified Bernard, in order to allow for a sensor which has high sensitivity, good spatial and time .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931), and further in view of Rapp (US Pub 2014/0083173; previously cited).
Regarding Claim 5, modified Bernard teaches the fluid sensory device of claim 4.
Modified Bernard is silent to a source of ultraviolet light for illuminating at least some of the plurality of semiconducting metal-oxide elements.
Rapp teaches in the art of a fluid device. [0054] The fluid already separated into the individual fractions interacts with UV light 152, which is generated by an ultraviolet light source 52. The UV-light interacts in flow cell container 112 with the individual fractions of the split-up fluid, so that secondary light 154 is detected at a UV absorption detector 54. The output of UV absorption detector 54 is indicative of the nature and concentration of the individual fractions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a source of ultraviolet light, as taught by Rapp, to the device of modified Bernard, in order to determine the nature and concentration in a flow cell, as taught by Rapp, in [0054].

Claims 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931), and further in view of Bonne (US Pub 2004/0259265).

Regarding Claim 6, modified Bernard teaches the fluid sensory device of claim 2.
Modified Bernard is silent to wherein the gas sensor comprises a micro gas chromatograph.  
Bonne teaches in the related art of a fluid analyzer. [0010] The analyzer may be configured as a multiple fluid or gas chromatograph. [0075] In "GC peak identification", it is desired to associate unequivocally a chemical compound with each gas peak exiting from a gas chromatograph (GC), which is a tool to achieve such separations of individual constituents from each other. [0098] A solution is embodied in a micro analyzer 500 shown in FIG. 17, which may combine the selectivity provided by the .mu.GC-.mu.GC-like configuration if needed, that is, if not a simple micro gas chromatograph (.mu.GC) would do, as well as the sensitivity afforded by the multi-level, multi-stage pre-concentration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have add a micro gas chromatograph, as taught by Bonne, to the gas sensor, as taught by modified Bernard, in order to allow for separation of individual constituents, as taught by Bonne in [0075].

Regarding Claim 9, modified Bernard teaches the fluid sensory device of claim 8.
Modified Bernard is silent to wherein the liquid sensor comprises a micro HPLC column.  
Bonne teaches on the related art of a fluid analyzer. [0126] FIG. 25 is a diagram of an HPLC/CLC micro-analyzer 701. HPLC indicates high-pressure liquid 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a HPLC column, as taught by Bonne, to the liquid sensor, as taught by modified Bernard, in order to allow for separation of the analytes by compound, as taught by Bonne, in [0126].

Regarding Claim 10, modified Bernard teaches the fluid sensory device of claim 9.
Modified Bernard is silent to the device having a form factor with a length which is much longer than the dimensions of a 2D section thereof, with a distal end comprising a contact surface of the liquid sensor.
Regarding the form factor, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device to be a form factor with a length which is much longer than the dimensions of a 2D section thereof, with a distal end comprising a contact surface of the liquid sensor, as taught by modified Bernard.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931), and further in view of Prohaska (US Pub 2003/0164312).
Regarding Claim 7, modified Bernard teaches the fluid sensory device of claim 2.
Modified Bernard is silent to having an entry port with a bell shaped extension.  
Prohaska teaches a gas sensor and a gas chromatograph. [0052] FIG. 5 depicts another embodiment of electrochemical gas sensor in accordance with the invention. Sensor 66' includes substrate 132, ionomer membrane 134, and electrode 138. Gas enters sensor 66' through inlet 142 and is detected after diffusing through diffusion hole 144 to contact electrode 138, which is in contact with ionomer membrane 134. Gas exits sensor 66' through outlet 146. It is understood that the gas may flow in a reversed direction where outlet 146 is the inlet and inlet 142 is the outlet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an entry port (inlet), as 
Modified Bernard is silent to a bell shaped extension on the entry port. 
Regarding the shape of the entry, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
A bell shaped extension would allow for more sample to be collected and slowly feed the entry port. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the entry port in the device of modified Bernard, to be a bell shaped extension.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2011/0126124), in view of Murthy (US Pub 2011/0172931), and further in view of Klee (US Pub 2010/0139363; previously cited).
Regarding Claim 11, modified Bernard teaches the fluid sensory device of claim 1. 
Modified Bernard is silent to an entry port is covered with a removable cap which is usable as a cup for receiving a sample to be analyzed and the fluid sensory device.
Klee teaches in the related art of detector and gas chromatograph. In FIG. 10B, [0070] the mass spectrometer transfer line 960 comprises a removable integrated restriction element 965 comprising a removable cap 978 having an orifice 982. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cap, as taught by Klee for covering the entry port, in the device of modified Bernard, and for either covering the entry port or for using the cap as a cup based on its configuration, as taught by Klee, in [0070].
Response to Arguments
Applicant’s arguments, see page 7, filed 1/7/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 2 and 8 has been withdrawn. 


Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 10 that “the prior art of Bernard does describe the presence of gas and liquid sensors but does NOT indicate or suggest that they are configured to sample a single analyte as required by independent claim 1.”
In response, the Examiner cites the prior art of Bernard [0075] sampling of natural and/or built environments can include animals, vegetation, microorganisms, rocks, soil and [0076] level of a chemical constituent” to determine an analyte. The prior 
To distinguish from the prior art, Applicant may specify how the fluid sensory device would be capable of characterizing any fluid in addition to comprising a generic gas sensor and liquid sensor. What does the first dataset representative look like for a fluid sensing signal? How does a signal for one analyte differ from a fluid sensing signal from a different analyte? What does the context data comprise of to characterize the 

Second, Applicant argues on page 11 that the prior art of Bernard does not teach or suggest common processing information from different sensors to achieve a combined characterization.
In response, the Examiner notes that the prior art of Bernard shows in Fig. physical entity 16 which can be many chemical and gas emitters. See [0195] petro-chemical liquid emissions and [0205] carbon dioxide detection. The prior art of Murthy teaches [0074] and [0141] (see remarks above for these paragraphs) determining an analyte from liquid (chemical) and gas sensors. The Examiner notes that the processing described in independent claim 1 does not indicate what kinds of processing information are derived from each of the sensors respectively. Applicant may clarify which sensor (gas or liquid) provides what kind of specific information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798